NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Atkinson on 3/11/22.
The application has been amended as follows: 

In the Title:
	Please amend the title to recite, “



In the Abstract:
	Please amend the Abstract to recite, “The present invention provides an opening-closing system. Hoop trusses and meridional trusses to reduce a wind load acting on 

In the Claims:
1. (Currently Amended) A[[n]] , wherein the steel structure cooling tower comprises:
a truss system, a hyperbolic enclosure plate system and an 
wherein the truss system comprises a plurality of hoop trusses and a plurality of meridional trusses, and the plurality of hoop trusses and the plurality of meridional trusses are crisscross connected to each other to form a bearing skeleton of the , wherein the hyperbolic enclosure plate system is installed in each space enclosed by a hoop truss of the plurality of hoop trusses and a meridional truss of the plurality of meridional trusses, wherein the hoop truss and the meridional truss are adjacent to each other; and an outer side of the hoop truss and an outer side of the meridional truss protrude outwardly to an outer side of the hyperbolic enclosure plate system; 
wherein the hyperbolic enclosure plate system comprises a hyperbolic enclosure plate, a hyperbolic enclosure plate hoop bracket, a hyperbolic enclosure plate meridional bracket, a hyperbolic enclosure plate rotating pendant and a rotating motor; the hyperbolic enclosure plate is fixedly installed on an enclosure skeleton, wherein the enclosure skeleton is formed by the hyperbolic enclosure plate hoop bracket and the hyperbolic enclosure plate meridional bracket; the hyperbolic enclosure plate rotating pendant is fixedly connected to the enclosure skeleton; the hyperbolic enclosure plate rotating pendant is parallel to the hyperbolic enclosure plate meridional bracket, and the hyperbolic enclosure plate rotating pendant is located at a middle of the enclosure skeleton; an upper end and a lower end of the hyperbolic enclosure plate rotating pendant separately correspondingly position the hoop truss and are correspondingly connected to the hoop truss; the hyperbolic enclosure plate rotating pendant rotates around an axis of the hyperbolic enclosure plate rotating pendant; the rotating motor is installed on the hyperbolic enclosure plate rotating pendant, and the rotating motor is configured to drive the hyperbolic enclosure plate rotating pendant to rotate to enable the hyperbolic enclosure plate to rotate at least 90˚ around the axis of the hyperbolic enclosure plate rotating pendant; and 
wherein the wherein the wind and rain sensor is configured to transmit a signal to the controller upon a rain amount exceeding a limiting value, 
2. (Currently Amended) The with [[a]] the rotating motor; the rotating motor is connected to one hyperbolic enclosure plate rotating pendant of the plurality of hyperbolic enclosure plate rotating pendants; all the plurality of enclosure skeletons are connected by one connection rod, and the one connection rod is hinged to the plurality of enclosure skeletons; when the rotating motor drives the one hyperbolic enclosure plate rotating pendant to rotate, the one hyperbolic enclosure plate rotating pendant drives the one connection rod to shift, and the one connection rod drives remaining enclosure skeletons of the plurality of enclosure skeletons to follow, and the plurality of hyperbolic enclosure plates in one the hyperbolic enclosure plate system perform a uniform action.

3. (Currently Amended) The 

4. (Currently Amended) The comprises a wireless sensor, wherein the wireless sensor is configured to detect a wind pressure and rain intensity electromagnetic signal and transfer the wind pressure and rain intensity electromagnetic signal as a radio signal to the controller; 
	the controller comprises a motor driver, wherein the motor driver is configured to generate and transfer a motor control signal to the rotating motor when  the wind pressure and rain intensity electromagnetic signal received by the motor driver exceeds a limiting value; and 
	the rotating motor comprises a direct current (DC) remote control motor.

5. (Currently Amended) The 

6. (Currently Amended) The 

7. (Currently Amended) The 

In consideration of the above, claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a cooling tower with a  truss system, an enclosure plate system with an enclosure plate, hoop bracket, plate bracket, rotating pendant, rotating motor, a wind and rain sensor, and a controller connected to the motor to rotate the enclosure plate with rain exceeds a minimum value to be parallel to a wind incoming direction.  
US 5,072,553, US 4,261,147, US 2,814,435 and US 3,077,008 each disclose a cooling tower with enclosure plates and the claimed brackets and truss system.  However, none of the references disclose a rotating pendant, rotating motor, a wind and rain sensor, and a controller connected to the motor to rotate the enclosure plate with rain exceeds a minimum value to be parallel to a wind incoming direction.  
References such as US 5,862,633 and US 5,306,210 are directed to roof structure with rotating pendants, motors and enclosure plates.  However, none of the rotating pendants are in the middle of a cooling tower, and each of these references are designed to seal out wind and rain, and thus, are opened perpendicular to a wind incoming direction.  
US 2013/0283656 is directed to a panel system for a building where the panels 4 are opened parallel to a wind incoming direction.  However, it would be beyond the level of ordinary skill in the art to modify one of the above cooling towers to include this feature of ‘656.  It also does not appear to be attainable to place such rotating panels on any of the above cooling towers, as the parts of their truss system and truss shapes appear to block rotation thereof.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635